Exhibit 10.6

 

CAPITOL INVESTMENT CORP. IV

509 7th Street, N.W.

Washington, D.C. 20004

 

August 15, 2017

 

Venturehouse Group, LLC

509 7th Street, N.W.

Washington, D.C. 20004

 

Dryden Capital Management, LLC

305 West Pennsylvania Avenue

Towson, MD 21204

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Capitol Investment Corp. IV (the “Company”) and continuing until the earlier of
(i) the consummation by the Company of an initial business combination or (ii)
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Venturehouse Group, LLC and Dryden Capital Management, LLC shall make
available to the Company certain office space and administrative and support
services as may be required by the Company from time to time, situated at 509
7th Street, N.W., Washington, D.C. 20004 (or any successor location) and 305
West Pennsylvania Avenue, Towson, Maryland 21204 (or any successor location),
respectively. In exchange therefore, the Company shall pay Venturehouse Group,
LLC and Dryden Capital Management, LLC the sum of $13,333 per month and $6,667
per month, respectively, on the Effective Date and continuing monthly thereafter
until the Termination Date. Each of Venturehouse Group, LLC and Dryden Capital
Management, LLC hereby agrees that it does not have any right, title, interest
or claim of any kind in or to any monies that may be set aside in a trust
account (the “Trust Account”) that may be established upon the consummation of
the IPO (the “Claim”) and hereby waives any Claim it may have in the future as a
result of, or arising out of, any negotiations, contracts or agreements with the
Company and will not seek recourse against the Trust Account for any reason
whatsoever.

 

  Very truly yours,       CAPITOL INVESTMENT CORP. IV       By: /s/ L. Dyson
Dryden     Name:  L. Dyson Dryden     Title:    Chief Financial Officer

 

AGREED TO AND ACCEPTED BY:

 

VENTUREHOUSE GROUP, LLC

 

By: /s/ Mark D. Ein     Name:  Mark D. Ein     Title:    Chief Executive Officer
 

 

DRYDEN CAPITAL MANAGEMENT, LLC

 

By: /s/ L. Dyson Dryden     Name:  L. Dyson Dryden     Title:    Member  

 

 

